27 So. 3d 840 (2010)
STATE of Louisiana
v.
Michael ANDERSON.
No. 2010-KK-0292.
Supreme Court of Louisiana.
February 6, 2010.
Stay Denied; Writ Denied.
JOHNSON, J., would grant the stay and writ, and assigns reasons.
WEIMER, J., concurs in part and dissents in part.
I concur in the denial of the requested stay, but dissent from the denial of the defendant's writ application. I would grant that application and order the trial court to conduct an in camera inspection to determine if there is additional undisclosed Brady material in the District Attorney's file.